Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant arguments filed (02/03/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
35 USC 112(f)
As applicant has submitted no rebuttal to this interpretation. 35 USC 112 (f) interpretation stands.
Argument 1
	Applicant submits Claims 1, 9 & 15 103 obviousness rejection is flawed.  Specifically, applicant submits Aimonen simply seeks to track hockey players using machine learning to address the resolution challenge noted in Paragraph 3 of Aimonen.  Applicant submits primary reference has no reason (i.e. motivation) to use its video to convert into a VR world since the primary reference Aimonen simply seeks to track hockey players. 
	After reviewing applicant arguments, claim 103 legal framework, claim limitations and prior art references, examiner respectfully disagrees.  In response, MPEP 2143.01 discloses a “motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)).  In this case, Vandonkelaar’s [0002-0004] discloses in an arena based VR system wherein one or more people physically move around an arena. Each person wears a VR heaset that presents generated images that depend on the orientation of the headset and location of the people within the game area.  As primary reference in the field of arena action capture lacks these immersive capture capabilities, examiner submits sufficient reason to combine exists. In view of above arguments, examiner submits rejection is sufficient and respectfully maintained.
Argument 2
	Applicant submits primary reference Aimonen and secondary reference Vandonkelaar already facilitate remote image capture.  Applicant submits that modification with reference is Fernandez is essentially unnecessary. 
After reviewing applicant arguments, claim 103 legal framework, claim limitations and prior art references, examiner respectfully disagrees.  Primary reference Aimonen and secondary reference Vandonkelaar make use of larger security cameras mounted around an arena in remote image capture.  Secondary reference Fernandez provide remote image capture with mobile phones with higher variability in camera placement flexibility due to support size and movability vs. larger security cameras mounted around an arena.  Examiner submits sufficient rationale has been presented to establish 103 obviousness and respectfully maintained.
Arguments 3-4
Applicant submits primary reference Aimonen and secondary reference Vandonkelaar are fixed around an arena.  Applicant submits that cell phones used in Fernandez support structure typically would have lower resolution in contrast to primary references increased resolution aspirations.  
After reviewing applicant arguments, claim 103 legal framework, claim limitations and prior art references, examiner respectfully disagrees.  Examiner submits primary reference 
Aimonen only citation on resolution is that cameras 3 are so-called high resolution cameras.  Examiner submits Aimonen background and summary of invention focus on playing field object tracking via object related markers. A teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Applicants cell phone lower resolution claims even if true would not prevent primary references primary objective of object tracking via object related markers. Examiner submits sufficient rationale has been presented to establish 103 obviousness and respectfully maintained.
Arguments 5
Applicant submits secondary reference Fernandez “tripod” means “three legs” and Fig. 6 of Fernandez have four flat spokes.  After reviewing applicant arguments, claim limitations and prior art references, examiner respectfully disagrees.  In response, applicant claim limitation discloses “at least a tripod of legs”.  Examiner submits scope of limitation “at least a tripod of legs” is a minimum three legs with no limitations on the maximum number of legs.  Examiner submits Fernandez (35, Fig. 6) has a number of legs within the scope of claim limitation.  In view of above arguments, examiner submits rejection is sufficient and respectfully maintained.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-13, 15-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
AIMONEN et al. (U.S. Publication 2015/0235076) in view of Vandonkelaar (U.S. Publication 2018/0043247) & Fernandez (U.S. Patent 9,851,625)
As to claims 1 & 15, AIMONEN discloses a motion tracking system, comprising: at least one processing unit (302, Fig. 3 & [0037] discloses a processing device) configured with executable instruction to receive coordinate information and output tracking information based thereon; plural cameras each comprising at least one lamp (314, Fig. 3 & [0024, 0043] discloses illuminating lights) and at least one camera (312, Fig. 3 & [0043] discloses cameras); image a space in which a person (“2”, Fig. 1 & [0024]) executes movements (406, Fig. 4 & [0045-0047] discloses one or multiple video cameras record video data having regard to the target area), plural markers being engaged with the person (404, Fig. 4 & [0030, 0044] discloses markers may be provided to target objects. [0029-0030] discloses players and players body parts may carry one unique marker.), to render a respective video file (408, Fig. 4 & [0045-0047] discloses video data is supplied to the main image processing equipment); the system being configured with instructions to: from each video file of each respective camera, generate a data structure of only the markers in the video file to render a respective marker file (410, Fig. 4 & [0045-0047] discloses analyzing and producing tracking information…See Abstract wherein marked objects are searched, recognized, tracked and their movements analyzed based on recognizing the corresponding markings from the image data); cameras within line of sight of each other; (See Fig. 1) 
AIMONEN is silent to combine the marker files to output three dimensional (3D) tracking information that represents the movements executed by the person; and use the 3D tracking information to create a video file of a virtual reality (VR) object.
However, Vandonkelaar’s Fig. 1, 4b & [0005, 0008] discloses combine the marker files to output three dimensional (3D) tracking information that represents the movements executed by the person (Fig. 1 & [0054] discloses a VR server using pixel locations of the tracking markers within the camera images to construct 3-dimensional vectors from the cameras known locations to the tracking markers.  The VR server 110 determines the tracking marker arena location by computing the closest point of the 3-dimensional vector intersections. The VR server averages the tracking marker arena locations to get a 2-dimensional arena location of each person.); and use the 3D tracking information to create a video file of a virtual reality (VR) object ([0005] & Fig. 4b discloses the VR server 110 presents each person with a view of the virtual world where the view depends on the person’s virtual world location based on acquired and amassed marker data)(See 3D virtual world, Abstract)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN’s disclosure to include the above limitations in order to allow users to interact with the environment around them.
AIMONEN of (AIMONEN in view of Vandonkelaar) discloses the use of a plurality of lamps (314, Fig. 3 & [0024, 0043] discloses illuminating lights) in the commission of illumination and a plurality of cameras (312, Fig. 3 & [0043] discloses cameras) to capture the scene from a plurality of angles. 
AIMONEN is silent to using a mobile telephone including a lamp for illumination and an imager for image capture; the mobile telephone mounted on a support holding said mobile telephone.
However, Fernandez’s Figure 1A, 1B discloses using a mobile telephone (10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography) including a lamp for illumination (29, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses the upper section 28 has a first light emitting source 29 (e.g. camera/video flash)) and an imager for image capture (via 10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography…see camera also described); the mobile telephone (10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography) mounted (via 21, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a u shaped brace to mount cellular phone) on a support (via 14, 22, 28, 35 Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses supporting elements for 21 mount) holding said mobile telephone (10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN in view of Vandonkelaar’s disclosure to include the above limitations in order to facilitate remote image capture.
As to claim 9, AIMONEN discloses a method comprising: illuminating (via “8” “lamps”, Fig. 1 & [0024] disclose illuminating) plural moving markers (“6” “markers”, Fig. 2 & [0007, 0009, 0023]) using at least one lamp (via “8” “lamps”, Fig. 1 & [0024] disclose illuminating) on a first camera/lamp combo (see plurality of “3” & “8”, Fig. 1) generating a video of the moving markers using at least one imager on the first camera/lamp combo (see plurality of “3” & “8”, Fig. 1) (406, Fig. 4 & [0045-0047] discloses one or multiple video cameras record video data having regard to the target area); illuminating (via 314, Fig. 3 & [0024, 0043] discloses illuminating lights) the moving markers (“6” “markers”, Fig. 2 & [0007, 0009, 0023]) using at least one lamp (via “8” “lamps”, Fig. 1 & [0024] disclose illuminating) on a second camera/lamp combo (see plurality of “3” & “8”, Fig. 1); generating a video of the moving markers using at least one imager on a second camera/lamp combo (see plurality of “3” & “8”, Fig. 1) (406, Fig. 4 & [0045-0047] discloses one or multiple video cameras record video data having regard to the target area); 
AIMONEN is silent to using the videos from the first and second mobile telephones, generating three dimensional (3D) tracking information that represents movements of the moving markers.
However, Vandonkelaar’s Fig. 1, 4b & [0005, 0008] discloses using the videos from the first and second mobile telephones, generating three dimensional (3D) tracking information that represents movements of the moving markers ([0005] & Fig. 4b discloses the VR server 110 presents each person with a view of the virtual world where the view depends on the person’s virtual world location based on acquired and amassed marker data)(See 3D virtual world, Abstract)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN’s disclosure to include the above limitations in order to allow users to interact with the environment around them.
AIMONEN of (AIMONEN in view of Vandonkelaar) discloses the use of a plurality of lamps (314, Fig. 3 & [0024, 0043] discloses illuminating lights) in the commission of illumination and a plurality of cameras (312, Fig. 3 & [0043] discloses cameras) to capture the scene from a plurality of angles. 
AIMONEN in view of Vandonkelaar is silent to mobile phones equipped with at least one camera and a least one lamp.
However, Fernandez’s Figure 1A, 1B discloses mobile phones (10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography) equipped with at least one camera (via 10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography…see camera also described) and a least one lamp (29, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses the upper section 28 has a first light emitting source 29 (e.g. camera/video flash)).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN in view of Vandonkelaar’s disclosure to include the above limitations in order to facilitate remote image capture.
As to claim 5, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 1. In addition, Vandonkelaar discloses wherein the system comprises at least one aggregator device configured with instructions to combine the marker files to output the 3D tracking information that represents the movements executed by the person and to use the 3D tracking information to create a video file of a virtual reality (VR) object. ([0005] & Fig. 4b discloses the VR server 110 presents each person with a view of the virtual world where the view depends on the person’s virtual world location based on acquired and amassed marker data)(See 3D virtual world, Abstract)
As to claim 7, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 1. In addition, Fernandez discloses wherein at least one support comprises: at least a tripod of legs (35, Fig. 6) and a base (33, Fig. 6) coupled to the legs (35, Fig. 6); and at least one support bar (14, Fig. 6) rising up from the base (33, Fig. 6), the mount (28, Fig. 6) being coupled to the support bar (14, Fig. 6) and configured to closely receive a parallelepiped-shaped mobile telephone (21, Fig. 6).
As to claims 10 & 16, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claims 9 & 15 respectively. In addition, AIMONEN discloses engaging the markers with a person ([0064] discloses markers may be human wearable). 
Vandonkelaar discloses the 3D tracking information representing movements of the person ([0031] discloses the 3D-VR system identifies arm and hand movement) ([0005] & Fig. 4b discloses the VR server 110 presents each person with a view of the virtual world where the view depends on the person’s virtual world location based on acquired and amassed marker data)(See 3D virtual world, Abstract)
As to claims 11 & 17, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claims 9 & 15 respectively. In addition, Vandonkelaar discloses using the 3D tracking information to create a video file of a virtual reality (VR) object. ([0031] discloses the 3D-VR system identifies arm and hand movement) ([0005] & Fig. 4b discloses the VR server 110 presents each person with a view of the virtual world where the view depends on the person’s virtual world location based on acquired and amassed marker data)(See 3D virtual world, Abstract)
As to claim 12, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 9. In addition, Fernandez discloses mounting the first and second mobile telephones on respective first and second tripod assemblies to orient the mobile telephones to image the moving markers.
AIMONEN discloses orienting a plurality of camera (312, Fig. 3 & [0043] discloses cameras) and lamps (314, Fig. 3 & [0024, 0043] discloses illuminating lights) combinations to image moving markers (“6” “markers”, Fig. 2 & [0007, 0009, 0023]). 
Fernandez discloses mounting mobile telephones (10, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses a multi-functional accessory 10 for supporting…cell phone when engaging in videography) to tripod assemblies (See Tripods, Fig. 1-33). 


As to claim 13, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 12. In addition, Fernandez discloses wherein at least the first tripod assembly comprises: at least a tripod of legs (35, Fig. 6) and a base (33, Fig. 6) coupled to the legs (35, Fig. 6); and at least one support bar (14, Fig. 6) rising up from the base (33, Fig. 6), the mount (28, Fig. 6) being coupled to the support bar (14, Fig. 6) and configured to closely receive a parallelepiped-shaped mobile telephone (21, Fig. 6).
As to claim 20, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 15. In addition, AIMONEN discloses at least first and second lamps (via “8” “lamps”, Fig. 1 & [0024] disclose illuminating) illuminating the reflective markers (See Abstract).
Fernandez discloses Lamps included in mobile telephones (29, Figs. 1-33 & Col. 9 Lines 30-40 to Col. 10 Line 15 discloses the upper section 28 has a first light emitting source 29 (e.g. camera/video flash))
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over AIMONEN et al. (U.S. Publication 2015/0235076) in view of Vandonkelaar (U.S. Publication 2018/0043247) & Fernandez (U.S. Patent 9,851,625) as applied in claims 1, 9 & 15, above further in view of Richardson (U.S. Publication 2011/0025853)
As to claims 2-3, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 1. In addition, Fernandez discloses the use of mobile telephones.  AIMONEN in view of Vandonkelaar & Fernandez is silent to generate the respective data structure of only the markers in the respective video file.
However, Richardson’s [0026-0028, 0030-0031, 0033] & Fig. 4-7 discloses generate the respective data structure of only the markers in the respective video file.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN in view of Vandonkelaar & Fernandez’s disclosure to include the above limitations in order to facilitate camera calibration.
As to claim 4, AIMONEN in view of Vandonkelaar, Fernandez & Richardson discloses everything as disclosed in claim 3. In addition, Vandonkelaar discloses to operate in concert to combine the marker files to output the three dimensional (3D) tracking information that represents the movements executed by the person. ([0005] & Fig. 4b discloses the VR server 110 presents each person with a view of the virtual world where the view depends on the person’s virtual world location based on acquired and amassed marker data)(See 3D virtual world, Abstract)
Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over AIMONEN et al. (U.S. Publication 2015/0235076) in view of Vandonkelaar (U.S. Publication 2018/0043247) & Fernandez (U.S. Patent 9,851,625) as applied in claim 5 & 15, above further in view of Stern (U.S. Publication 2007/0280138)
As to claims 6 & 18, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 5 & 15 but is silent to wherein the aggregator device comprises at least one network server configured to communicate with the mobile telephones.
However, Stern’s Fig. 2 & [0087] discloses wherein the aggregator device comprises at least one network server configured to communicate with the mobile telephones.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN in view of Vandonkelaar & Fernandez’s disclosure to include the above limitations in order to facilitate data syncing amongst devices. 
Claims 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over AIMONEN et al. (U.S. Publication 2015/0235076) in view of Vandonkelaar (U.S. Publication 2018/0043247) & Fernandez (U.S. Patent 9,851,625) as applied in claim 5 & 15, above further in view of Lindvall (U.S. Patent 10,868,900)
As to claims 8 & 14, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claims 7 & 13 but is silent to wherein the mount comprises: at least one bottom clip for supporting a bottom edge of a mobile telephone and extending perpendicularly away from a case configured to hold sides of the mobile telephone; and resilient left and right U-shaped clips extending from the case to overlap sides and front of the mobile telephone to securely hold the mobile telephone after it is snapped into the case past the clips.
However, Lindvall discloses wherein the mount comprises: at least one bottom clip (76, Fig. 4) and corresponding disclosure) for supporting a bottom edge of a mobile telephone and extending perpendicularly away from a case configured to hold sides of the mobile telephone; and resilient left and right U-shaped clips extending (82, Fig. 4 and corresponding disclosure) from the case to overlap sides and front of the mobile telephone to securely hold the mobile telephone after it is snapped into the case past the clips.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN in view of Vandonkelaar & Fernandez’s disclosure to include the above limitations in order to maintain the upmost camera stability in the presence of vibration.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AIMONEN et al. (U.S. Publication 2015/0235076) in view of Vandonkelaar (U.S. Publication 2018/0043247) & Fernandez (U.S. Patent 9,851,625) as applied in claim 15, above further in view of Bhat et al. (U.S. Publication 2020/0175303)
As to claim 19, AIMONEN in view of Vandonkelaar & Fernandez discloses everything as disclosed in claim 15 but is silent to wherein the objects comprise joints of real world objects and the 3D tracking information is generated using at least one neural network.
However, Bhat’s [0032] discloses wherein the objects comprise joints of real world objects and the 3D tracking information is generated using at least one neural network. ([0032] discloses marker on hip joint….a neural network may be used [0032])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify AIMONEN in view of Vandonkelaar & Fernandez’s disclosure to include the above limitations in order to quantify human activity (See Fig. 3)
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661